
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 113
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2009
			Mr. Ryan of Ohio (for
			 himself and Mr. Boccieri) submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress regarding
		  the murder of United States Air Force Reserve Major Karl D. Hoerig and the need
		  for prompt justice in State of Ohio v. Claudia C. Hoerig.
	
	
		Whereas United States Air Force Reserve Major Karl D.
			 Hoerig of Newton Falls, Ohio, was a United States citizen and soldier who
			 admirably served his country for over 25 years and flew over 200 combat
			 missions;
		Whereas Claudia C. Hoerig, Karl D. Hoerig’s wife,
			 allegedly purchased a .357 five-shot revolver, practiced shooting the weapon,
			 and then maliciously shot Karl D. Hoerig three times which led to his death on
			 March 12, 2007;
		Whereas the State of Ohio has charged Claudia C. Hoerig
			 with aggravated murder in the case of State of Ohio v. Claudia C.
			 Hoerig;
		Whereas Claudia C. Hoerig, a citizen of both Brazil and
			 the United States, fled to Brazil to seek sanctuary and avoid justice;
		Whereas despite the Treaty of Extradition between the
			 United States and Brazil (December 17, 1964), the latter’s constitution forbids
			 extradition of its nationals and, therefore, legally protects Claudia C. Hoerig
			 from extradition to the United States;
		Whereas if Brazilian criminals were to seek sanctuary in
			 the United States, they would be extradited to Brazil as a matter of
			 justice;
		Whereas the United States and Brazil should recognize and
			 uphold an extradition treaty of equal reciprocity which allows each country to
			 seek justice;
		Whereas State of Ohio v. Claudia C. Hoerig is considered
			 to be a strong case, the charge of aggravated murder is internationally
			 recognized and the punishment, which is not capital punishment, is
			 internationally respected; and
		Whereas Members of Congress have sought assistance from
			 the Department of State, the Department of Justice, and numerous Brazilian
			 officials: Now, therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)the alleged aggravated murder of United
			 States Air Force Reserve Major Karl D. Hoerig is deserving of justice;
			(2)the United States
			 seeks the extradition of Claudia C. Hoerig and the full cooperation of Brazil;
			(3)Major Karl D.
			 Hoerig’s family and friends deserve closure regarding the murder of their loved
			 one; and
			(4)justice in the
			 case of State of Ohio v. Claudia C. Hoerig is important to maintain the
			 traditionally close cooperation and trust between the United States and Brazil,
			 as evidenced by the fact that the United States is Brazil’s number one trading
			 partner and a major contributor of foreign aid.
			
